Citation Nr: 0721767	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Service connection for cause of death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran had active service from August 1978 to June 1999.  
He died in September 2004.  The appellant claims benefits as 
the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007, the appellant testified before the 
undersigned Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

When she testified in February 2007, the appellant indicated 
that the veteran was in receipt of treatment for his 
psychological disorders at the VA Medical Center in Homedale, 
Idaho, beginning in September 2000, when they moved to that 
area.  However, it appears that the VA records currently 
associated with the claims file begin in June 2003.  
Therefore, the Board finds that a remand is necessary in 
order to request these records.  The Board notes that it 
appears there is no VA Medical Center in Homedale, Idaho.  
However, there are two VA centers in close proximity.  One is 
in Boise and one is in Caldwell.  Since it is likely the 
appellant is referring to one of these facilities, the Board 
will ask the RO to obtain any records pertaining to the 
veteran from either of these VA facilities and, if necessary, 
obtain any additional identifying information from the 
appellant.

In addition, during the appellant's hearing, she submitted a 
card she had found in the veteran's wallet, indicating that 
he had an appointment at the Region III Mental Health Center 
in Caldwell, Idaho.  Since it appears the veteran may have 
received treatment from that facility, and such records are 
not associated with the claims file, the Board finds that 
those records should also be requested on remand.  Following 
this, the RO should take any necessary and appropriate action 
in response to any newly acquired evidence.

Accordingly, the case is REMANDED for the following action:

1.  Request VA medical records pertaining to 
the veteran from both the Boise VA Medical 
Center and the Caldwell Outpatient Clinic, 
dated from June 1999 to June 2003.  Any 
obtained records should be associated with 
the claims file.

2.  After obtaining any necessary releases 
from the appellant, request any records 
pertaining to the veteran from the Regional 
III Mental Health Center, located at 3402 
Franklin Road, Caldwell, Idaho, 83605-6932, 
dated from June 1999 to September 2004.  All 
acquired records should be associated with 
the claims file.

3.  After completing the above action, 
undertake any additional development deemed 
necessary by the newly obtained evidence, 
possibly including stressor development for a 
PTSD diagnosis and submitting the veteran's 
claims file to a VA examiner for review and 
opinion.

4.  Readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, considering all 
of the evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided with a supplemental statement of the 
case containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal since the November 
2005 statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


